Exhibit 10.1

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2

LEASE AGREEMENT entered into as of September 1, 2007 by and between INDUSTRIAS
ASOCIADAS MAQUILADORAS, S. A. de C. V. (hereinafter referred to as IAMSA),
herein represented by Mr. Eduardo Mendoza Larios, and INDUSTRIAL VALLERA DE
MEXICALI, S.A DE C.V, (hereinafter referred to as COMPANY), herein represented
by Mr. Sergio Tagliapietra Nassri, Legal Representative, pursuant to the
following RECITALS and CLAUSES.

RECITALS

I.- IAMSA declares that:

A.- It is a Company organized and existing under Mexican General Corporation
Law, as per Public Instrument No. 13,602, Volume 268, executed before Attorney
Macedonio E. Gutiérrez, then Notary Public No. One of Mexicali, Baja California,
dated August 8, 1955, amended to change its denomination to INDUSTRIAS ASOCIADAS
MAQUILADORAS, S. A. DE. C. V, as per Public Instrument No. 229,855,
Volume 8.945, executed before Attorney Francisco Lozano Noriega, Notary Public
No. Ten of the Federal District, Mexico, recorded under number 6077, pages
365-375, and 396, on September 30, 1987 of the Public Registry of Property and
Commerce in this City of Mexicali, Baja California, having as its corporate
object the development and operation of an Industrial Park in the City of
Mexicali, Baja California, Mexico, including that known as Las Californias
Industrial Park.

B.- Mr. Eduardo Mensoza Larios is its Legal Representative, as it appears in
Public Instrument No. 113,204, Volume 2,799, dated the 5 of Julio of 2007,
executed before Attorney Luis Alfonso Vidales Moreno, Notary Public No. 5 of the
City of Méxicali, Baja California, recorded under number 5436993 the 19 of July
of 2007, Commerce Section, at the Public Registry of Property and Commerce in
this City of Mexicali, Baja California.

C.- IAMSA´S registration number at the Federal Registry of Tax Payers is
IAM-870622-MF4.

D.- The address at which it has its principal place of business is Km. 10.5 on
Highway to San Luis, Rio Colorado, Sonora, Mexicali, Baja California, Mexico

E.- IAMSA has established the “Palaco Industrial Park”, hereinafter referred to
as the Industrial Park, and more specifically shown described on Exhibit “A”,
which is attached hereto and made a part hereof.

F.- The parties desire to enter into a lease regarding lot 5, block 3 & 6 East,
with a total land area of 20,892.22 square meters square meters and a portion of
the building located at Calzada del Oro #2001, int. 5 Palaco Industrial Park,
Mexicali Baja California Zip Code 21600. The building which is subject of this
Lease Agreement is constructed as a basic shell with a warehouse area of
approximately 8,882.18 square meters (95,607.00 square feet), as the same is
depicted in Exhibit “B” attached hereto. The property subject matter of this
lease and the improvements, together, shall hereinafter be referred to as the
Leased Property (refer to Exhibits A, B & C).

 

/s/ GHW 8/27/07

1



--------------------------------------------------------------------------------

G.- IAMSA has previously applied for and obtained financial loans through
Mexican and Foreign Banking and Lending Institutions, with which funds,
buildings and improvements located in the Industrial Park, are being
constructed.

II. COMPANY declares that:

A.- It is organized under the Mexican General Corporation Law as per Public
Instrument Number 22,079, Volume 349, executed on June 30, 1982, before Attorney
Fernando Diaz Ceballos, Notary Public Number Four of the City of Mexicali, Baja
California, properly registered in the Public Registry of Property and Commerce
of this City of Mexicali, under number 2,039, on August 30, 1982. Such document
was amended by means of Public Instrument Number 26,551, volume 511, dates
January 8, 1987, before Attorney Eduardo Illades Villafaña, Notary Public Number
Six of the City of Tijuana, Baja California, duly registered in the Public
registry of Property and Commerce of this City of Mexicali, Baja California,
under number 5,339, pages 457, of volume XIII, First Book, Commerce section,
that contains the change of denomination to INDUSTRIAL VALLERA DE MEXICALI, S.A.
DE C.V.

B.- Mr. Sergio Tagliapietra Nassri verifies his capacity as attorney-in-fact of
COMPANY as per Public Instrument Number 28,902, Volume 552, executed on
November 27,1987, before Attorney J. Eduardo Illades Moreno, Notary Public
Number 6 of the City of Tijuana, Baja California, properly in the Public
Registry of Property and Commerce.

C.- Company’s registration number at the Federal Registry of Taxpayers is
IVM-861027-KH1.

D.- The address at which his principal has its principal place of business is
precisely the Leased Property subject matter of this Agreement.

CLAUSES:

I.- SCOPE OF LEASE AGREEMENT.

On the express terms and conditions set forth hereinafter, the scope of this
Lease Agreement is as follows: IAMSA hereby leases to COMPANY, and COMPANY
hereby leases from IAMSA, the building in the Industrial Park as precisely
described in Exhibit “B”, referred to above, which is attached hereto and made a
part hereof, and the improvements as more specifically described in “Exhibit C”
(collectively, the “Improvements”). It is expressly understood that COMPANY
enters this agreement with IAMSA, with the intention of performing industrial
and warehouse activities involving disposable medical products and other uses
ancillary thereto.

II.- CONSTRUCTION BY IAMSA.

A.- All improvements to the Leased Property (including the Improvements) have
been constructed in accordance with specifications approved by IAMSA and
COMPANY.

 

/s/ GHW 8/27/07

2



--------------------------------------------------------------------------------

B.- IAMSA shall perform all future improvements in accordance with all laws,
ordinances, regulations, and orders of governmental authorities, and the
Industrial Park Regulations which are attached hereto as Exhibit “D”.

C.- (deleted).

D.- COMPANY shall have the right to require changes in the Specifications during
the course of construction provided that such changes do not unreasonably delay
completion of the Improvements and provided that COMPANY reimburses IAMSA upon
demand for any additional costs incurred by IAMSA by reason of changes required
by COMPANY. COMPANY hereby waives the right to object to any delay in completion
caused by said changes in Specifications.

E.- The Leased Property shall be considered ready for occupancy when IAMSA has
completed all of the Improvements in accordance with the Specifications and
COMPANY is able to use the Leased Property for those purposes permitted under
this Lease Agreement. The parties presently anticipate that the Leased Property
will be ready for such occupancy by COMPANY on September 1, 2007 (“Target
Occupancy Date”). IAMSA will use commercially reasonable, diligent efforts to
cause the Improvements and the Leased Property to be ready for COMPANY’s
beneficial use and occupancy on the Target Occupancy Date.

IAMSA shall diligently complete or repair, as soon as possible, any items or
corrections not completed when the Leased Property is ready for occupancy.

F.- Upon prior written consent of IAMSA, COMPANY may, at any time prior to the
commencement of the term hereof, at its sole risk, enter upon and install such
trade fixtures and equipment in the Leased Property as it may elect.

G.- IAMSA hereby acknowledges that any and all construction improvements to be
completed by IAMSA hereunder either during the pre-lease term or afterwards,
either with IAMSA’s employees or by third parties contracted by IAMSA, will be
the sole responsibility of IAMSA, and therefore guarantees and warrants to
COMPANY that such employees and third parties will be in full compliance with
all pertinent construction and social security, tax, labor and other applicable
Mexican laws and regulations.

III.- INSTALLATIONS BY COMPANY.

A.- COMPANY may, at its expense, install on the Leased Property, such trade
fixtures, equipment and furniture as it may deem necessary; provided that such
items are installed and are removable without material damage to the structural
integrity of the Building and Improvements. Said trade fixtures, equipment and
furniture shall remain COMPANY’s property and, unless COMPANY is in default
hereunder (after the giving of notice by IAMSA and the expiration of the
applicable cure period), shall be removed by COMPANY upon expiration of the term
hereof, or earlier termination of this Lease as specified hereunder. COMPANY
also may install temporary improvements in the interior of the Building,
provided that such improvements are installed and are removed without material
damage to the structure of the Improvements. Such improvements shall remain the

 

/s/ GHW 8/27/07

3



--------------------------------------------------------------------------------

property of COMPANY and, unless COMPANY is in default hereunder (after the
giving of notice by IAMSA and the expiration of the applicable cure period),
shall be removed by COMPANY upon expiration of the term hereof or earlier
termination of this Lease as specified hereunder. COMPANY shall repair, at its
sole expense, all damage caused by such installation or removal of trade
fixtures, equipment, furniture or temporary improvements.

B.- COMPANY shall perform all installations in accordance with all laws,
ordinances, regulations, orders of government authorities, and the Industrial
Park’s Regulations which was attached hereto as Exhibit “D”.

IV.- LEASE TERM, AND COMMENCEMENT DATE.

A.- Lease Agreement. This Lease Agreement shall be effective upon its execution
and delivery by IAMSA and COMPANY.

B.- Term. The term of this Lease shall commence on the later of (i) September 1,
2007 and (ii) the date on which IAMSA delivers possession of the Leased Property
to COMPANY with all Improvements completed in accordance with the
Specifications. Such date shall be referred to herein as the “Commencement
Date.” The term of this Lease shall terminate upon the conclusion of the seventh
(7th) Lease Year (defined below).

C.- Lease Year. The term “Lease Year” as used herein, shall mean a period of
twelve (12) consecutive full calendar months. The first Lease Year shall begin
on the Commencement Date if the Commencement Date occurs on the first day of a
calendar month; if not, then the first Lease Year shall commence upon the first
day of the calendar month next following the date of commencement of the term
hereof. The rent for any partial month shall be prorated.

D.- Renewal of Lease Agreement. It is understood and agreed upon that COMPANY
shall have the right to extend the term of the Lease Agreement after the
termination of the original lease term, for one (1) additional term of
five (5) years. It is understood that COMPANY shall notify IAMSA in writing, at
least 180 days prior to the termination of the initial lease term or its
extensions, regarding its intention to exercise this option. If no written
notice is received prior to such period, it is understood that the COMPANY has
no intention to renew the lease and consequently shall immediately proceed to
vacate the premises as stated hereunder at the expiration of the lease term. It
is also agreed that the payment of rent during the first year of the extension
period, will be the same as was in force during the last year of the original
lease term, reflecting only the annual increases as established in Clause V,
paragraph A of this Lease Agreement.

E.- Early Termination of Lease Agreement. In the event that IAMSA and COMPANY
enter into a new lease for additional premises in any IAMSA development (the
“Additional Premises”), COMPANY shall have the right to terminate this Lease
Agreement upon the delivery of written notice to IAMSA. COMPANY’s termination
right under this paragraph may be exercised at any time after COMPANY’s
commencement of beneficial occupancy of the Additional Premises and shall be
effective upon delivery to IAMSA, at which time this Lease Agreement shall
terminate.

 

/s/ GHW 8/27/07

4



--------------------------------------------------------------------------------

F.- Prior Lease Agreements Superseded. Effective as of the Commencement Date,
this Lease Agreement supersedes all prior lease agreements between IAMSA and
COMPANY for space in the building that is Leased Property under this Lease
Agreement, including (1) the Lease Agreement for 17,000 sq. ft. having a
commencement date of February 1, 2001 (as amended), (2) the Lease Agreement for
15,500 sq. ft. having a commencement date of July 1, 2003 (as amended), and
(3) the Lease Agreement for 20,667 sq. ft. dated December 26, 2006.

V.- RENT.

A.- Lease. As rent for the lease of the Land and Improvements during the lease
term hereof, COMPANY shall pay to IAMSA base rent in the amount of […***…] in
the lawful currency of the United States of America) per month, plus value added
tax, (corresponding to […***…] per square feet of constructed area per month
payable in advance to IAMSA at the address of IAMSA, on the first day of each
month concurrently with the payment of such base rent). Upon the commencement of
the second (and each successive) Lease Year, such base rent shall be increased
by two percent (2%).

B.- Maintenance Fee. The COMPANY shall pay a monthly maintenance fee for the
building, at the rate of […***…] per sq. ft. plus value added tax, payable
jointly with the monthly rent. Upon the commencement of the second (and each
successive) Lease Year, such monthly maintenance fee shall be increased by two
percent (2%).

If such rent and maintenance fee is not paid within five (5) days after the
first day of any given month, it shall become delinquent and a five percent
(5%) late payment fee will be applied per month.

IAMSA and COMPANY hereby agree that maintenance of specific equipment such as
A/C units, compressors, electrical transformers, will be Company’s sole
responsibility. For such purpose, COMPANY will enter into a periodic maintenance
contract with a third party covering said specific equipment that is the
property of IAMSA, and COMPANY shall assume all liabilities concerning its own
equipment. COMPANY shall provide a copy of such maintenance contract to IAMSA
within twenty (20) days after the Commencement Date. Further, COMPANY shall
obtain a insurance on such equipment and improvements property of IAMSA, in
accordance with the Clause VII, Paragraph A of this Lease Agreement.

C.- Notwithstanding the above statements, COMPANY will pay the rent provided for
in the above, at the address of IAMSA as set forth in this Agreement, or at the
address of the banking financial institution or to any assignee of IAMSA as
IAMSA may direct, under the terms of Clause XIII of this Lease Agreement.

D.- Prorate. The rent for any partial month shall be prorated.

E.- Liquidated Damages. Any termination by IAMSA of this Lease Agreement due to
a default of COMPANY, prior to or during the first six (6) months of the Lease
Term, or termination of this Lease Agreement by COMPANY without cause, entitles
IAMSA to apply

 

* Confidential Treatment Requested

 

/s/ GHW 8/27/07

5



--------------------------------------------------------------------------------

as liquidated damages all sums paid or deposited by COMPANY, as prepaid rent or
as a security deposit, in addition to any other rights of IAMSA provided for
herein.

F.- Setoff. The payment of any rent due under this Lease, shall not be withheld
or reduced for any reason whatsoever, and COMPANY agrees to assert any claim,
demand, or other right against IAMSA only by way of an independent proceeding.

VI.- USE.

The Leased Property shall be used and occupied for any lawful industrial purpose
not in violation of the Industrial Park Regulations that was attached hereto as
Exhibit “D”, COMPANY shall promptly and adequately comply with all laws,
ordinances and orders of all governmental authorities affecting the Leased
Property, particularly with all regulations related to environmental controls.
COMPANY shall not perform or omit any acts that may damage the Leased Property,
or be a menace to other occupants of the Industrial Park.

VII.- INSURANCE.

A.- Fire and Other Insurance. IAMSA will obtain and invoice COMPANY for the
necessary insurance covering the building, building improvements property of
IAMSA, and third party damages, in an amount sufficient to provide for their
replacement, naming IAMSA as beneficiary. IAMSA will deliver to COMPANY a copy
of the insurance policies together with the receipt of payment of the premiums
or the invoice issued to COMPANY for reimbursement to IAMSA of such expenses.
COMPANY accepts and promises to pay such expenses immediately upon demand by
IAMSA.

B.- Form and Delivery of Policies. Each insurance policy referred to in the
preceding paragraphs shall be in form approved by the Department of Finance and
Public Credit and written with one or more companies licensed to do insurance in
Mexicali, Baja California, Mexico, and it shall provide that it shall not be
subject to cancellation or exchange, except after at least 30 days prior written
to IAMSA.

C.- Guaranty. It is clearly understood that IAMSA has been induced to enter into
this Lease with COMPANY due to the guaranties to be submitted by COMPANY.
Consequently, COMPANY shall assure that a Guarantee under the form of
Exhibit “E” attached hereto, is given by MASIMO Corporation, a Delaware
corporation (“GUARANTOR”), to insure the adherence by COMPANY of all of the
conditions, covenants, obligations, including those concerning the application
of mechanisms of restoration in the event of an environmental damage and
contamination of the Leased Property, liabilities and agreements set forth in
this Lease Agreement.

VIII.- TAXES AND ASSESSMENTS.

With the exception of the income tax and fixed asset tax on IAMSA, which shall
be borne by IAMSA, COMPANY shall pay all taxes and assessments of every kind,
including property tax, which are or may be at any time during the leased term
levied against the Leased Property, the Lease Agreement or COMPANY. All such
taxes and assessments

 

/s/ GHW 8/27/07

6



--------------------------------------------------------------------------------

shall be paid by COMPANY, and receipt showing their payment shall be delivered
to IAMSA by COMPANY before such taxes and assessments become delinquent.

IX.- REPAIRS, ALTERATIONS AND IMPROVEMENTS.

A.- IAMSA

1.- After receipt of written notice from COMPANY, IAMSA at its expense shall
with minimum interference to COMPANY ‘s normal use of the Leased Property,
diligently proceed to repair any structural defects in the roof or exterior
bearing walls of the building of IAMSA, excepting normal use, wear and damage.
IAMSA shall not be liable for any damages, and shall not be obligated to make
any repairs, caused by any negligent act or omissions of COMPANY, its employees,
agents, invitees, or contractors. IAMSA shall have no other obligation to
maintain or repair any other portion of the Leased Property, except for the
repair of any Improvements constructed by IAMSA for COMPANY for a period of one
year after their completion. IAMSA shall not be liable to COMPANY for any damage
resulting from IAMSA’s failure to make repairs, unless COMPANY has notified
IAMSA of the need for such repairs, and IAMSA has failed to commence such
repairs within seven (7) calendar days after said notice has been given, or has
failed to complete the same in a diligent manner in the case of emergency. Any
leaks in the roof will be repaired by IAMSA unless the same are caused by any
actions of COMPANY in connection with installations made by COMPANY in the
facility. However, it is understood that any damages caused by any such leaks
either to the materials or equipment or any property of COMPANY shall not be the
responsibility of IAMSA, and COMPANY shall bear the risk of such loss to
property.

2.- If IAMSA fails to make the repairs described in Clause IX, “A”, COMPANY may,
but shall not be required to, make or cause such repairs, to be made without the
prior authorization for the cost of repairs by IAMSA and IAMSA shall, on demand,
immediately pay to COMPANY the actual cost of the repairs.

B.- COMPANY

1.- COMPANY, at its expense, shall keep and maintain in good order and repair,
except for normal use and wear, all of the Leased Property, including but not
limited to improvements (but excluding those obligations of IAMSA stated in
paragraph “A”, 1, of this clause above), plumbing, sewage and other utility
facilities that are within the Leased Property, as well as fixtures, partitions,
walls (interior and exterior, including painting as often as necessary), floors,
ceilings, signs, doors, windows, plate glass and all other repairs to the Leased
Property. COMPANY at its expense shall repair all leaks except those caused by
construction and structural defects and the negligence of IAMSA and its agents,
employees, contractors and representatives (which shall be repaired by IAMSA at
its sole cost and expense). The plumbing facilities shall not be used for any
other purpose than that for which they were constructed. The expense of any
breakage, stoppage or damage resulting from a violation of this provision, shall
be borne by COMPANY. COMPANY shall store all trash only temporarily within
Leased Property (see Park Rules and Regulations, Exhibit “D”), and shall arrange
for the regular pick-up of trash at COMPANY’s expense. COMPANY shall not burn
any trash of any kind in or about the

 

/s/ GHW 8/27/07

7



--------------------------------------------------------------------------------

Leased Property or the Industrial Park. COMPANY must maintain all parts of the
Leased Property and those areas adjoining the Leased Property in a neat, clean
and orderly condition, free of garbage, debris and illegal obstruction.

2.- COMPANY shall obtain IAMSA’s written consent before making any alterations,
improvements or additions to the exterior walls and roof of the Leased Property
with a cost exceeding US $5,000.00 (FIVE THOUSAND DOLLARS 00/100 CURRENCY OF THE
UNITED STATES OD AMERICA) per alteration, improvement or addition. COMPANY shall
not materially damage any floors, walls, ceilings, partitions, or any wood,
stone, or ironwork on or about the Leased Property in connection with the
construction of any such alterations or improvements.

3.- COMPANY shall keep the Leased Property free and clear of all encumbrances
and liens arising out of acts or omissions of COMPANY, including those arising
out of acts or construction done or ordered by COMPANY. However, if by reason of
any work performed, materials furnished or obligations incurred by COMPANY with
any third party, or any other act or omission by COMPANY, IAMSA is made liable
or involved in litigation, COMPANY shall hold harmless and indemnify IAMSA,
including any costs and expenses, and attorney’s fee incurred as a result of
such third party suit. Should COMPANY fail to fully discharge any such
encumbrances or liens within thirty (30) days after the date the same appears of
record or fail to provide a bond acceptable to IAMSA in case of litigation,
IAMSA, at its option, may pay all or any part thereof. If IAMSA pays any such
lien or encumbrances or any part thereof, COMPANY shall, on demand, immediately
pay IAMSA the amount so paid, together with interest at the rate of thirty
percent (30%) per annum from the date of payment. No lien or encumbrance of any
character whatsoever created by an act or omission by COMPANY shall in any way
affect the rights of IAMSA regarding clear title to the Leased Property.
Although, if COMPANY by any reason of any work performed, materials furnished or
obligations incurred by IAMSA with any third party, or any other act or omission
by IAMSA, COMPANY is made liable or involved in any litigation, IAMSA shall
defend, hold harmless and indemnify COMPANY from and against any and all
actions, costs and expenses (including attorneys’ fees and litigation costs),
liabilities and proceedings in connection with such work performed, materials
furnished or obligations incurred by IAMSA. Should IAMSA fail fully to discharge
any such encumbrances or liens within thirty (30) days after the date the same
appears or record or fail to provide a bond acceptable to COMPANY in case of
litigation, COMPANY its option, may pay all or any part thereof. If COMPANY pays
any such lien or encumbrances or any part thereof, IAMSA shall, on demand,
immediately pay COMPANY the amount so paid together with inters at the rate of
thirty percent (30%) per annum from the date of payment.

4.- As stated in this Lease Agreement, COMPANY, at its expense, shall have
active all the time a maintenance policy covering IAMSA’s equipment in the
Facilities. IAMSA guarantees that all plumbing, sewage and other utility
facilities that are within the Leased property and all the items referred on the
above paragraph are duly working upon the Commencement Date.

 

/s/ GHW 8/27/07

8



--------------------------------------------------------------------------------

X.- UTILITY SERVICES.

During the term of this Lease Agreement, COMPANY shall promptly pay for any and
all public and other utilities and related services furnished to the Leased
Property, including but not limited to, water, gas, electricity, telephone and
trash pick up charges, and hook up services. IAMSA will assist COMPANY in
obtaining all such utility services if such becomes necessary. All contracts
necessary for the installation of any services to the Leased Property, water,
drainage and telephone hook-up fees if any, as well as any KVA installation
charge by the Mexican Federal Electric Commission and its electricity hook-up
fees usage charge will be covered by in full by COMPANY.

XI.- RIGHT-OF-WAY; TRANSFORMER.

IAMSA is hereby granted a right-of-way upon, across, and under the Leased
Property to enter, exit, make installations, replacements, repair and maintain
all utilities, including but not limited to water, gas, telephone, all
electricity and any television or radio antenna system serving the Leased
Property. By virtue of this right-of-way it shall be expressly permissible for
the electrical and/or telephone companies to erect and maintain the necessary
poles and other necessary equipment on the Leased Property; provided, that in
exercising any right COMPANY may have under this Clause, IAMSA agrees to cause
only minimal interference with COMPANY’s use and possession of the Leased
Property.

Notwithstanding the foregoing, IAMSA shall procure at its cost a 1,000 KVA
transformer for use at the Leased Property for the benefit of the premises
leased by COMPANY hereunder. The installation and connection of the transformer
shall be performed by COMPANY at its sole cost and expense and shall comply with
the Specifications and all applicable legal requirements.

XII.- ASSIGNMENT AND SUBLETTING.

A.- COMPANY shall have the right, upon prior written consent from IAMSA, which
consent shall not be unreasonably withheld, conditioned or delayed, to assign or
transfer this Lease Agreement or any interest therein or to permit the use of
the Leased Property, provided, however, that COMPANY is not in default (after
the giving of notice and the expiration of the cure period hereunder) in the
payment of rents or other obligations under this Lease Agreement.
Notwithstanding the foregoing, COMPANY shall not be required to obtain the prior
written consent of IAMSA in the event that this Lease Agreement is assigned,
subleased or transferred to, or the Leased Property is occupied by, a person or
entity controlled by, controlling or under common control with Masimo
Corporation, a Delaware corporation. In the event of any assignment, transfer or
sublease, COMPANY shall remain liable for all its obligations under this Lease
Agreement. The assignment, transfer or sublease of this Lease Agreement by
COMPANY will produce no extra charge to COMPANY, and shall be done under the
same covenants herein agreed.

B.- IAMSA shall have the right to assign and reassign, from time to time, any or
all of the rights and obligations of IAMSA in this Lease Agreement or any
interest therein, subject to COMPANY’s consent, provided that no such assignment
or reassignment shall impair any of the rights of COMPANY herein, and provided
further, that IAMSA shall remain liable for

 

/s/ GHW 8/27/07

9



--------------------------------------------------------------------------------

all of its obligations under this Lease Agreement. In the event of such
assignment or reassignment, COMPANY shall not diminish or withhold any of the
rents payable hereunder by asserting against such assignee any defense, setoff,
or counterclaims which COMPANY may have against IAMSA or any other person.
However, COMPANY hereby specifically waives, with respect to withholding of
rent, any preventive measures to guarantee payment of a claim, as provided by
the Code of Civil Procedures.

XIII.- SUBORDINATION.

During the term of this Lease Agreement, IAMSA shall have the right to encumber
its interest in the Leased Property or in this Lease Agreement for any purpose
it deems convenient and COMPANY shall and hereby does subordinate its interest
in this Lease Agreement and in the Leased Property to such encumbrances.
However, in the event such encumbrances are foreclosed upon or judicially
enforced, the one who holds the encumbrance shall agree to respect this Lease
Agreement and accept the performance by COMPANY of its obligations hereunder.
COMPANY shall execute any agreement in commercially reasonable form which may be
required by IAMSA in confirmation with such subordination and submit whatever
public finance data may be reasonably requested of COMPANY by any trust
insurance company, bank or other recognized lending institution providing
financing to IAMSA that is secured by IAMSA’s interest in the Leased Property or
this Lease Agreement.

Once IAMSA shall have notified COMPANY in writing that the former has assigned
its interest in this Lease Agreement to any lending institution as security for
a debt or other obligation of IAMSA, IAMSA shall not have the power to amend
this Lease Agreements so as to reduce the rent, decrease the term or modify or
negate any substantial obligation without the written consent of such lending
institution. Such obligation shall continue until the lending institution has
notified COMPANY in writing that such assignment has been terminated, in the
understanding that if IAMSA fails to obtain such lending institution’s approval
to carry out the foregoing, the amendment of the terms above mentioned shall
have no effect whatsoever as against such lending institution. In addition, if
the lending institution shall notify COMPANY in writing requiring the payment of
rents hereunder directly to such lending institution or its representative, then
COMPANY shall be obligated to pay such lending institution or its representative
each subsequent rental that may become due under this Lease Agreement (together
with any unpaid rent then past due), until the date on which such lending
institution notifies COMPANY authorizing payment of rent to IAMSA or other party
entitled thereto. COMPANY understands and agrees that except for the advanced
rental payments provided for in this Lease Agreement, at the request of IAMSA,
COMPANY shall provide a statement within twenty (20) days after IAMSA’s request
therefor that no such advanced payment has been made; such document shall be
binding upon COMPANY as against the lending institution to which this Lease
Agreement may be assigned. In addition, the lending institution shall not be
bound to recognize those payments made to IAMSA after the COMPANY has received
notice requiring payments to be made to such lending institutions, and IAMSA
hereby (i) authorizes COMPANY to conclusively rely on any statement from such
lending institution or other lender regarding where additional payments under
this Lease Agreement must be delivered and (ii) releases COMPANY from any and
all claims, costs,

 

/s/ GHW 8/27/07

10



--------------------------------------------------------------------------------

expenses and liability from COMPANY’s compliance with the direction of such
lending institution or lender.

XIV.- ACCESS TO LEASED PROPERTY.

Without undue interference to COMPANY’s operation, IAMSA or its authorized
representatives shall have the right to enter the Leased Property during all
COMPANY business hours, and in emergencies at all times, to inspect the Leased
Property and to make repairs, and if approved by COMPANY, additions or
alterations to the Leased Property. For a period of ninety (90) days prior to
the termination of this Lease Agreement, IAMSA shall have access to the Leased
Property for the purpose of exhibiting it to prospective tenants and may post
usual “For Sale” or “For Lease” signs upon the Leased Property. Except in case
of emergency (in which case as much oral or written notice as is practicable
shall be given), IAMSA shall give prior written notice to COMPANY before
entering the Leased Property.

XV.- DAMAGE OR DESTRUCTION.

A.- Total. In the event that the whole or a substantial part of the Leased
Property is damaged or destroyed by fire, act of nature, or any other cause, so
as to make COMPANY unable to continue the operation of its business, IAMSA
shall, within fifteen (15) days from such destruction, determine whether the
Leased Property can be restored within six (6) months. If IAMSA determines that
the Leased Property cannot be restored within six (6) months, either IAMSA or
COMPANY shall have the right and option to immediately terminate this Lease
Agreement, by advising the other thereof by written notice. If this Lease
Agreement is not terminated as provided in the preceding sentence, IAMSA shall
proceed diligently to reconstruct the Leased Property, in that event the IAMSA
will accept in lieu of the rent during this period the rental insurance or bond
acquired by the COMPANY. During the period of reconstruction the COMPANY will
not be obliged to pay the rent. In the event that the Leased Property is not
reconstructed within six months after the date of destruction, then IAMSA will
have a cure period of thirty days to finish the restoration of the Improvements
of IAMSA, such cure period beginning on the last day of such six month period.
Upon IAMSA’s failure to deliver the restored premises and Improvements prior to
the expiration of such thirty (30) day cure period, COMPANY will have the right
to terminate this Lease Agreement by the delivery of written notice to IAMSA, or
COMPANY may elect to accept one day of free rent for each day of delay of the
delivery of the Leased Property from and after the end of the sixth month (in
addition to the abatement of rent during the period of restoration by IAMSA as
provided above). Company’s right to terminate this Agreement will be subject to
the COMPANY forwarding to IAMSA any insurance proceeds paid to COMPANY for the
loss of Improvements constructed by the LESSOR, in accordance with the Insurance
that the COMPANY is obliged to acquire under Section VII of this Agreement. In
the event total damage occurs and the reconstruction of the premises commences,
IAMSA will exercise its best efforts to re-locate COMPANY to another IAMSA
property that is acceptable to COMPANY and suitable for COMPANY’s operations,
subject to availability, only for the reconstruction

 

/s/ GHW 8/27/07

11



--------------------------------------------------------------------------------

period, in order to help COMPANY with its continuing operations at no charge
during such reconstruction.

B.- Partial. In the event the said damages caused to the Leased Property does
not prevent COMPANY from continuing the normal operation of its business on the
Leased Property, IAMSA and COMPANY shall repair said damage, each party
reconstructing that portion of the improvements that it initially installed;
provided that during the period required for such repair work, the rent payable
hereunder by COMPANY shall be equitably abated for the interference with
COMPANY’s use and possession of the Leased Property caused by such damage and
repairs. Further, COMPANY shall not be required to pay IAMSA any rent or other
charges due under this Lease Agreement that are funded by proceeds from rental
loss insurance carried by COMPANY, provided that such rental loss proceeds are
paid to IAMSA.

XVI.- LIMITATION OF LIABILITY.

Except for intentional or negligent acts or omissions of IAMSA, its agents or
employees, IAMSA shall not be liable to COMPANY or to any other person
whatsoever for any loss or damage of any kind or nature caused by the
intentional or negligent acts or omissions of COMPANY or other occupants of the
Industrial Park or of adjacent property, or the public, or the causes beyond the
control of IAMSA, including but not limited to any, failure to furnish or any
interruption of any utility or other services in or about the Leased Property.
COMPANY recognizes that additions, replacements and repairs to the Industrial
Park will be made from time to time, provided that the same shall not
substantially interfere with COMPANY’s use and enjoyment of the Leased Property.

XVII.- INDEMNIFICATION.

COMPANY agrees to indemnify and save IAMSA harmless from third-party claims,
costs, expenses, liabilities, damages, actions and proceedings of any kind or
nature whatsoever (collectively, “Claims”) arising from (i) any negligent acts
or omissions of COMPANY, or its contractors, licensees, agents, invitees or
employees, or (ii) any accident, injury or damage whatsoever caused to any
person or property occurring in the Leased Property, or the areas adjoining the
Leased Property that are exclusively controlled by COMPANY, and from and against
all costs and expenses, including attorney’s fees, incurred thereby.

IAMSA will indemnify and will hold COMPANY harmless from any and all third-party
Claims against COMPANY arising from any negligent acts or omissions of IAMSA, or
its contractors, agents, employees or representatives, and from and against all
costs, and expenses, including attorney’s fees, incurred thereby.

XVIII.- NOTICES.

All notices under this Lease Agreement shall be forwarded to the address
mentioned in the Recitals above or such other addresses as may from time to time
be furnished by the parties hereto. Said notices shall be in writing and sent
registered mail, by fax, or hand-delivered when possible, and shall be deemed
given fourteen (14) days after the date of mailing thereof, or hand-delivered.
Duplicate notices shall be sent by certified airmail,

 

/s/ GHW 8/27/07

12



--------------------------------------------------------------------------------

postage prepaid, to such additional addresses as may from time to time be
requested in writing by the parties hereto.

XIX.- COMPANY’s DEFAULT.

A.- Each of the following shall be an “Event of Default” of COMPANY:

1.- Vacating or abandonment of the Leased Property; IAMSA shall consider the
building vacated or abandoned when COMPANY closes its operation, terminates all
employees and stops making payment of rent for one or more months. Under such
circumstances IAMSA may proceed to take over the building after notifying
COMPANY under the terms hereunder provided, and no answer is received for a
period of fifteen (15) days following such notice. For such purpose, IAMSA is
hereby expressly authorized by COMPANY to request the competent Court under a
voluntary jurisdiction procedure to be given possession of the building using
any legal means provided by law, and expressly waiving COMPANY’s right to be
notified due to prior notice of abandonment. This procedure shall be observed
independently of any other remedies of IAMSA as provided hereunder.
Consequently, COMPANY hereby expressly consents and submits to such action,
waiving expressly and action to file any claim against IAMSA and/or its
representatives for any such taking over.

2.- Failure to pay any installment of rent due and payable hereunder upon the
date when said payment is due, as provided for in clause “V”, paragraph “A”
hereunder, following fourteen days after COMPANY receives written notice.

3.- Default in the performance of any of covenants, agreements or obligations
hereunder, said default, except for default in the payment of rents, continuing
for fifteen (15) days after written notice thereof is given by IAMSA to COMPANY
(or for any additional reasonable period necessary for COMPANY to cure said
default) given by IAMSA;

4.- A general assignment by COMPANY for the benefit of creditors;

5.- The filing of a voluntary petition in bankruptcy by COMPANY or the filing of
an involuntary petition by COMPANY’s creditors, said petition remaining
undischarged for a period of ninety (90) days;

6.- The appointment of a Receiver to take possession of substantially all of
COMPANY’s assets or of this leasehold, said receivership remaining undissolved
or unstayed for a period of thirty (30) days after the levy thereof; or

7.- After receipt of written notice and the expiration of a reasonable period of
time to cure (as defined by the applicable Government Office), the failure by
COMPANY to comply with any and all applicable laws and regulations of any
Environmental Agency of the Government of Mexico as determined by the
corresponding Environmental Authorities, in connection with the performance of
their activities or the use or operation of any equipment by COMPANY that may be
considered as contaminating by such Governmental Office, and failure to comply
with any and all recommendations consistent

 

/s/ GHW 8/27/07

13



--------------------------------------------------------------------------------

with applicable legal requirements so given by said Governmental Office in
connection therewith.

B.- Upon the occurrence of any Event of Default by COMPANY, IAMSA shall have the
right, at its option, and in addition to other rights or remedies granted by
law, including the right to claim damage, to immediately rescind this Lease
Agreement and evict COMPANY from the Leased Property, without affecting the
rights of IAMSA under the terms of paragraph A), 1) of this Clause.

XX.- RIGHT TO CURE DEFAULTS.

In the event of COMPANY’s breach of any term or provision herein, (except
payment of rents and maintenance fee), IAMSA may, without any obligation to do
so at any time after the giving of written notice and the expiration of a
thirty (30) days period without cure of such default by COMPANY, cure such
breach or default including the application of mechanisms of restoration in the
event of contamination or make repairs to the Leased Property, for the account
and at the expense of COMPANY. If IAMSA, by reason of such breach or default,
pays any money in accordance with the preceding sentence, the sums so paid or
incurred with interest accruing from the date of payment, shall be paid by
COMPANY to IAMSA on the first day of the month after incurring such expenses.

If any installment of rent or any other payment is not paid promptly when due,
it shall bear interest of five (5%) percent per month from the date on which it
becomes delinquent until paid. This provision is not intended to relieve COMPANY
from any default in the making of any payment at the time and in the manner
herein specified. The foregoing interests, expenses and damages shall be
recoverable from COMPANY by exercise of IAMSA’s right to recover damages under
this Clause. Nothing in this Clause affects the right of IAMSA to
indemnification by COMPANY for liability arising prior to the termination of
this Lease for personal injuries or property damage in accordance with Clause
XVII of this Lease Agreement.

XXI.- WAIVER.

In the event IAMSA or COMPANY does not compel the other to comply with any of
the obligations hereunder, such action or omission shall not be construed as a
waiver of a subsequent breach of the same or any other provision. Any consent or
approval shall not be deemed to waive or render unnecessary the consent or
approval of any subsequent or similar act by COMPANY or IAMSA.

XXII.- CERTIFICATES.

COMPANY shall, within twenty (20) days of receipt of a written request made by
IAMSA, deliver to IAMSA a statement in writing certifying that this Lease
Agreement is unmodified and in full force and effect (or if there have been
modifications, that the same are in full force and effect as modified); the
dates to which the rent and any other charges have been paid in advance, and
that IAMSA’s Improvements have been satisfactorily completed. It is intended
that any such statement may be relied upon by any person, prospective purchaser
or lending institution interested in the Leased Property. Within

 

/s/ GHW 8/27/07

14



--------------------------------------------------------------------------------

twenty (20) days after COMPANY’s request therefor, IAMSA shall issue a statement
certifying those facts with respect to this Lease Agreement as may reasonably be
requested by COMPANY, which statement may be relied upon by COMPANY and its
actual and prospective investors, lenders, assignees, sublessees and
transferees.

XXIII.- HOLDING OVER.

If COMPANY should remain in possession of the Leased Property, due to COMPANY’s
omission or negligence, after the expiration of this agreement, COMPANY shall
pay to IAMSA, in addition to base rent and other charges due and payable under
this Lease Agreement, a monthly penalty equal to one hundred percent
(100%) percent of the amount of the monthly base rent, as of the expiration date
of the Lease Agreement, and provided that IAMSA gives thirty (30) days prior
written notice before any such monthly penalty is effective, until COMPANY has
delivered to IAMSA possession of the Leased Property or executed an agreement
extending the term of COMPANY’s lease of the Leased Property. This provision
shall not be construed as granting any right to COMPANY to remain in possession
of the Leased Property after the expiration of the Lease term. COMPANY shall
indemnify IAMSA against any third party claims for loss or liability resulting
from the delay by COMPANY in surrendering the Leased Property, at the expiration
of this Lease Agreement, waving any right granted by law.

XXIV.- SURRENDER.

On the last day of the term of this Lease Agreement, or the sooner termination
thereof pursuant to other provisions hereof, COMPANY shall quit and surrender
the Leased Property, broom clean, in good condition together with all
alterations, additions and improvements that may have been made to the same,
except furniture, machinery and equipment owned by COMPANY. Upon the termination
of this Lease Agreement, COMPANY shall immediately remove all of its property,
with the exception noted above, and all property not removed shall be deemed
abandoned by COMPANY. COMPANY shall immediately repair any and all damage caused
to the Leased Property by the removal of COMPANY’s property.

XXV.- QUIET ENJOYMENT.

IAMSA agrees that COMPANY, upon paying the rent and all other charges provided
for herein and upon complying with all of the terms and provisions of the Lease
Agreement, shall lawfully and quietly occupy and enjoy the Leased Property
during the Lease Term.

XXVI.- MISCELLANEOUS.

A.- This document contains all of the agreements and conditions made between the
parties, and may not be modified orally or in any manner other than by a written
agreement signed by the authorized representatives of the parties.

B.- If any term, covenant, condition or provision of this Lease, or the
application thereof to any person or circumstances, shall to any extent be held
by a court of competent jurisdiction, to be invalid, void or unenforceable, the
remaining terms, covenants,

 

/s/ GHW 8/27/07

15



--------------------------------------------------------------------------------

conditions or provisions of this Lease or the application thereof to any person
or circumstances, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

C.- In the event that either party should bring an action against the other
party for the possession of the Leased Property or for the recovery of any sum
due hereunder, or because of the breach of default of any covenant in this Lease
Agreement, the prevailing party shall have the right to collect from the other
party its relevant costs and expenses, including attorney’s fees.

D.- Every payment and performance required by this Lease Agreement, shall be
paid and performed on the date specified for such payment or performance and
except for the specific grace periods herein, no delay or extension thereof
shall be permitted.

E.- The titles and subtitles to the Clauses of this document shall have no
effect on the interpretation of the terms and provisions contained in this Lease
Agreement.

F.- IAMSA hereby acknowledges having received from COMPANY the amount of
[…***…], currency of the United States of America plus the Value Added Tax, to
be applied to the three (3) months of the rent as deposit in guaranty for
compliance of the obligations assumed hereunder by COMPANY, including but not
limited to payment of rents, environmental damage or contamination of the Leased
Property, and shall be reimbursed to COMPANY by IAMSA upon termination of the
Lease Agreement after either (i) COMPANY has performed all of its obligations
under this Lease Agreement or (ii) if IAMSA disputes COMPANY’s claim that it has
performed its obligations hereunder, IAMSA shall offset against such deposit the
damages allegedly caused by COMPANY’s failure to perform within thirty (30) days
of the termination or expiration of this Lease Agreement, and the remaining
balance shall be refunded to COMPANY. COMPANY reserves the right to proceed
against IAMSA for any portion of the security deposit that COMPANY alleges has
been wrongfully withheld by IAMSA.

G.- The parties agree that this Lease Agreement shall be governed by the Laws of
the State of Baja California. For everything pertaining to the interpretation
and compliance of this Lease Agreement, the parties thereby expressly submit to
the jurisdiction of the Civil Courts of the City of Mexicali, State of Baja
California, expressly waiving any other jurisdiction which might be applicable
by reason of their present or future domiciles or otherwise.

H.- Whenever the prior consent of either party, written or otherwise, is
required as a condition for any act by the other party under this Lease
Agreement, such party agrees not arbitrarily to withhold such consent.

I.- Each party shall execute such further documents as shall be requested by the
other party, but only to the extent that the effect of said documents is to give
legal effect to rights set forth in this Lease Agreement.

* Confidential Treatment Requested

 

/s/ GHW 8/27/07

16



--------------------------------------------------------------------------------

J.- Submission of this instrument for examination or signature by COMPANY does
not constitute a reservation of or option to lease, and it is not effective as a
lease or otherwise until execution and delivery by both IAMSA and COMPANY.

K.- This Lease Agreement and each of its covenants and conditions shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective assignees, subject to the provisions hereof. Whenever in this Lease a
reference is made to IAMSA, such reference shall be deemed to refer to the
person in whom the interest of the lessor hereunder shall be vested. Any
successor or assignee of COMPANY who accepts an assignment of the benefit of
this Lease and enters into possession of enjoyment hereunder shall thereby
assume and agree to perform and be bound by, the covenants and conditions
hereof.

L.- This Agreement and each and all of its stipulations as drafted, are for the
sole and exclusive use by IAMSA with its lessees. Its contents shall not be
disclosed to or used by other parties, for any other purpose whatsoever, except
for disclosures to a party’s attorneys or accountants, or for disclosure
required under applicable laws (including without limitation securities laws).

M.- All Exhibits mentioned hereunder shall be signed by all parties involved,
and shall be enforceable together with Lease Agreement.

N.- This Agreement will be executed in the English and Spanish versions. In the
event any inconsistency arises regarding its interpretation, then the English
version shall prevail.

[Signature Page Follows]

 

/s/ GHW 8/27/07

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease Agreement in the city
of Mexicali, Baja California, Mexico, on the 1st day of September, two thousand
seven.

 

INDUSTRIAS ASOCIADAS    INDUSTRIAL VALLERA DE MEXICALI MAQUILADORAS S.A. DE C.V.
   S.A. DE C.V.

/s/ Eduardo Mendoza Larios

  

/s/ Sergio Tagliapietra Nassri

Eduardo Mendoza Larios    Sergio Tagliapietra Nassri Legal Representative   
Legal Representative

 

  

GUARANTOR:

MASIMO CORPORATION

    

/s/ Gary Waite 8/27/07

     Gary Waite      Vice President of Manufacturing      W I T N E S S E S  

 

   

 

 

18



--------------------------------------------------------------------------------

EXHIBIT “A”

PALACO INDUSTRIAL PARK LAYOUT

[To Be Attached]

 

/s/ GHW 8/27/07



--------------------------------------------------------------------------------

LOGO [g58200pg20_new.jpg]

/s/ GHW 8/27/07

 

A-1



--------------------------------------------------------------------------------

EXHIBIT “B”

BUILDING LAYOUT AND DESCRIPTION

[To Be Attached]

 

/s/ GHW 8/27/07



--------------------------------------------------------------------------------

LOGO [g58200pg22a_new.jpg]

/s/ GHW 8/27/07

 

B-1



--------------------------------------------------------------------------------

Exhibit B

“BUILDING SPECIFICATIONS”

Module 1 (15,500.00 sq. ft.)

Office Area (1,574.00 sq. ft.)

Two (2) restrooms.

Ceramic tile floors.

Two (2) office cubicles.

Low Ceiling.

Lighting.

One 5 ton A/C unit.

Production Area (13,926.00 sq. ft.)

Two (2) loading docks.

One (1) level access ramp.

Module 2 (17,00.00 sq. ft.)

Office Area (1,574.00 sq. ft. /1,574.00 sq. ft. mezzanine)

Two (2) restrooms.

Ceramic tile floors.

Two (2) office cubicles.

Low Ceiling.

Lighting.

One 5 ton A/C unit.

Production Area (13,852.00 sq. ft.)

Two (2) loading docks.

One (1) level access ramp.

Restrooms.

Module 3 (20,666.00 sq. ft.)

Office Area (787.00 sq. ft.)

Two (2) restrooms.

Ceramic tile floors.

Three office cubicles.

Low Ceiling.

Lighting.

One 5 ton A/C unit.

Production Area (19,879.67 sq. ft.)

Four (4) loading docks.

One (1) level access ramp.

Module 4 (42,441,00 sq. ft.)

Office Area (3,321.00 sq. ft.):

 

  •  

Includes tile floors, carpet in private cubicles, low ceiling, lighting, 18 tons
of A/C and restrooms.

Production Area (39,119.34 sq. ft.):

 

  •  

4 in-pit loading docks with levelers and 1 level access ramp.

 

  •  

Production area restrooms.

 

/s/ GHW 8/27/07

B-2



--------------------------------------------------------------------------------

EXHIBIT “C”

DESCRIPTION OF IMPROVEMENTS

[To Be Attached]

 

/s/ GHW 8/27/07



--------------------------------------------------------------------------------

Exhibit C

“DESCRIPTION OF IMPROVEMENTS”

 

  1) Site drawing with additional fence and parking (in blue font).

LOGO [g58200pg25.jpg]

 

  2) Items to be improved and included.

 

  •  

Additional Parking with 18 stalls.

 

  •  

Landscaping around additional parking lot.

 

  •  

Fence continuation as shown in attached layout. Fence will consist of block and
steel (same construction type as fence located in front of the building).

 

  •  

1,000 KVA transformer.

 

  •  

Building entrance specified in the following item #3.

 

/s/ GHW 8/27/07

C-1



--------------------------------------------------------------------------------

  3) Improved entrance options and materials.

LOGO [g58200pg26.jpg]

 

/s/ GHW 8/27/07

C-2



--------------------------------------------------------------------------------

LOGO [g58200pg27a.jpg]

 

/s/ GHW 8/27/07

C-3



--------------------------------------------------------------------------------

LOGO [g58200pg28a.jpg]

 

/s/ GHW 8/27/07

C-4



--------------------------------------------------------------------------------

EXHIBIT “D”

INDUSTRIAL PARK REGULATIONS

[To Be Attached]

 

/s/ GHW 8/27/07



--------------------------------------------------------------------------------

LOGO [g58200pg30a.jpg]

 

D-1



--------------------------------------------------------------------------------

LOGO [g58200pg31a.jpg]

 

/s/ GHW 8/27/07

D-2



--------------------------------------------------------------------------------

EXHIBIT D

AUGUST 2007

INDUSTRIAL PARK REGULATIONS

INDUSTRIAS ASOCIADAS MAQUILADORAS S.A. DE C.V.

PALACO INDUSTRIAL PARK

MEXICALI, BAJA CALIFORNIA, MEXICO

 

/s/ GHW 8/27/07

D-3



--------------------------------------------------------------------------------

2

 

I. OBJECTIVE.

This document has been prepared to assure proper development and use of the land
at PALACO INDUSTRIAL PARK, which is operated by INDUSTRIAS ASOCIADAS
MAQUILADORAS, S. A. DE C. V. (refer as to IAMSA), as such shall be identified
hereinafter. It is intended to defend the benefits offered to companies that
arrive to form a part of the community of our Park. The information as presented
does not interfere and shall be incorporated to the rules and regulations
established by Governmental Authorities that rule regulate the development and
services in the City of Mexicali, Baja California, Mexico.

All designs for amendments concerning remodeling or adaptations of new elements
to the building, offices, signs and symbols, landscaping, parking spaces,
pavements, subdivisions, location and relocation of equipment, loading and
unloading zones, exterior illumination, etc., must be submitted for review
before such changes are made, to the Park Administrator for approval and if such
be necessary, for the approval of the corresponding governmental office.

These Regulations will be applicable to companies owners or lessees on land
neighboring with IAMSA, only in those cases that due to their activity,
employees, supplier, clients and other visitors of the same, they use as means
of access to their industrial installations, the corridor and avenues of IAMSA,
understanding that upon the occurrence of any such event, the industrial
building as stated will be considered part of the industrial urban complex of
IAMSA, forming a part of the same unit that are formed by the companies located
therein, and necessary will derive in the application and consequent submission
to the common norms and rules for all of the tenants, as well as the present
Regulations.

 

II. CRITERIA FOR USE OF LAND.

 

A. Acceptable Uses.-

 

  1. Light industry (research and development) or warehousing subject to the
following restrictions:

 

/s/ GHW 8/27/07

D-4



--------------------------------------------------------------------------------

3

 

  a. Use or operation must be performed or executed within the occupied
building.

 

  2. If dealing with industries that due to their nature, it has to perform
activities in spaces on open air different to those of logistics, traffic, and
transportation of goods and products, it shall be subject to the restrictions
that are stated. No user or operations, or uses that produce or cause the
following effects will be allowed:

 

  a) Intense noise, sounds or vibration.

 

  b) Unpleasant or repulsive odors.

 

  c) Dust, dirt, ashes, smoke or any other source of environmental
contamination.

 

  d) Unusual fire or hazardous explosives: it is prohibited any activity or use
that implies the involvement of hazardous materials.

 

  e) Electromagnetic interference.

 

  f) Residual contaminated water or hard to recycle that violates the limits
established by applicable Federal and State regulations.

 

  g) Contamination of land.

 

  h) Inadequate handling and warehousing of hazardous materials and residues.

 

B. Special uses.- The following uses are a support to the Industrial Park and
shall be submitted to our Group to be approved if such are justified:

 

  a) Office Buildings related with, or as support to the activities generated
within the Industrial Park.

 

  b) Places designed for the consumption and retail sale of food to the general
public.

 

C. Prohibited Uses of land.- The following uses are not permitted:

 

  a) Residential.

 

  b) Haul yards for mobile houses and recreational vehicles.

 

/s/ GHW 8/27/07

D-5



--------------------------------------------------------------------------------

4

 

  c) Bus Terminals

 

  d) Deposit yards for dismantling of vehicles or machinery or business for
automobile used parts, etc.

 

  e) Commercial excavating for extraction of construction materials.

 

  f) Drilling for extraction of carbohydrate substances (Petroleum, gas, etc.).

 

  g) Raising of Livestock or other animals

 

  h) Activities related to the reproduction, incubation, storage and sacrifice
of animals as well as processing of fat, bones, meat or remains of this same
activity.

 

  i) Refining of petroleum and its derivatives.

 

  j) Auctions or sales to the public in general, except prior approval from
IAMSA in writing in the Agreement.

 

  k) Production or manufacture of cement, lime, asphalt, gypsum, fireworks,
natural and artificial resins, etc.

 

  l) Processing of sugar and its derivatives

 

  m) Cemeteries

 

  n) Activities that only consist of handling and warehousing hazardous
materials and residues.

 

D) IAMSA will establish the means to regulate unpleasant odors, noses, smoke,
residues, residual water, remains, and in general waste materials, and other
problems that may affect the operation of the Park, its image or property.

 

III. SPACE ALLOCATION AND DIMENSIONAL STANDARDS

 

A. Lot sizes.- The size of the lots was determined by IAMSA and shall not be
subdivided under any circumstances without approval.

 

B. Construction Factors.- The ratio of the areas constructed as to the site is
as follows:

 

1.      Maximum area constructed

   60%   

2.      Minimum open area

   40%   

3.      Parking: one parking space per 1,000 square feet of constructed area.

 

/s/ GHW 8/27/07

D-6



--------------------------------------------------------------------------------

5

 

C. Heights.- Maximum height of any structure is 12 meters (approximately = 40
feet)

 

D. Limits.- The following measures are minimal and are originated at the limit
of the property.

 

  1. The front yard is established in 6 meters approximately (approximately 20
feet). This space is for landscaping, decorative fence (optional), sidewalks,
driveway and company logos.

 

  2. Side yard: 6.0 meters

 

  3. Back yard: 6.0 meters

 

E. Loading Areas and Outdoor Storage

 

  1. Loading areas: Each building has been allotted sufficient space for truck
parking within each lot. The streets may be used only for maneuvering.

 

  2. Outdoor storage.- Must be approved by IAMSA and if so authorized, must
preferably be located in the back yard. This area must be protected with a
visual screen approved by IAMSA.

 

  3. Wastes and trash.- There may not be visible accumulation of trash and waste
materials. The areas designated to store, accumulate and pick up trash shall be
behind a visual screen, as well as in areas in which it is not visible from the
streets.

 

  4. Rest areas.- Each occupant shall provide an open green are for their
employees.

 

  5. Non-specified areas.- Any area without any specific use will be allowed as
green are or covered with gravel.

 

F. Parking areas.- No parking will be allowed in the street, consequently each
construction project shall provide with adequate space for parking outside the
street for specific need of each user.

The user has the obligation to mark visitors and employees parking spaces. The
parking areas shall have adjacent space for landscaping and screens to minimize
its visual impact.

 

G.

Design Characteristics.- Design characteristics shall be considered as an
environmental element. All characteristics of design including installations for

 

/s/ GHW 8/27/07

D-7



--------------------------------------------------------------------------------

6

 

 

outside lighting must be approved by IAMSA. Designs include benches, shades,
canopies, signs, posts, fountains, sculptures, etc.

 

IV. BUILDING DESIGN

A. Concept of Site Plan

A wide variety of architectural designs and materials are permitted, provided
that there is harmony with the exterior design of the building, excluding all
constructions that disrupt the environmental harmony.

B. Facades

The colors, materials, exterior finishing, and forms used in the building shall
be in the same height levels. The exterior walls may be concrete block without
finishing, smooth concrete finishing, “pre-cast” concrete or a similar approved
material. Corrugated or metal sheets, asbestos, or similar materials will be
restricted for walls, except with the approval of IAMSA. Architectural designs,
particularly the main facades shall maintain a language formed by Mexican
colonial style, modern colonial, using materials representative of such zone.

Materials such as red brick, burned red brick, brick or stock or ball stone (or
the like) applied in accesses to the building and/or finishing in the corners
when the main entrances are on the extreme sides.

The arches in any of its variations shall be permitted provided that they
maintain harmony as a whole and are incorporated in adequate proportion to the
building design.

All design proposal and/or remodeling shall be submitted for the corresponding
authorization to the Design Committee of IAMSA who shall at all times reserve
the right to approve the facades and styles, issuing the corresponding
recommendations to improve the proposals so submitted by the interested party.

 

/s/ GHW 8/27/07

D-8



--------------------------------------------------------------------------------

7

 

C. Mechanic Equipment

All mechanic equipment such as ducts, ventilators, extractors and air
conditioning units, including those on the roof, shall be hidden with screen
that forms a part of the architectural design to minimize visibility.

D. Non-decorative Fences, block and brick walls.

These may only be used in the limits with adjacent and/or rear lots. May be used
only if necessary in restricted green areas. The use of tin, wood, smooth
concrete, chain link wire, etc. is restricted. It is required to use materials
with architectural criteria similar to the existing buildings. It is permitted
to use chain link fences only in side and rear limits.

E. Signs

The installation or alteration of exterior signs including traffic sign, shall
be submitted and approved by IAMSA. Under no circumstances or purpose will be
authorized the placing of advertising or canvas signs in the exterior of the
building, on the fence or in any manner that alter the image of the building or
its surroundings. For such purpose, the occupant, owner or lessee of the
building, shall at all times, request authorization from IAMSA prior to the
execution of such actions.

F. Exterior installation of the Name of the Company

It is the obligation of each lessee, to install for its own account the name of
the Company in the area designated for such purpose. Such shall be of
individuals acrylic letters, with the following measures: 32 inches height, and
width proportional to the letter. Thickness, 2 inches.

G. Warehouses for hazardous materials and residues.

The warehouses for hazardous materials or residues of each user can be located
within users lots but shall comply with applicable Federal regulations regarding
it’s location and construction. The previous obligates the user to present to
the Federal Environment Authority the required construction permits with the
intention of receiving the required authorization.

 

/s/ GHW 8/27/07

D-9



--------------------------------------------------------------------------------

8

 

V. MAINTENANCE, SECURITY AND ENVIRONMENT PROTECTION.

A. Fees.- A maintenance fee will be charged to all occupants of the Park per
square feet of construction in accordance with the lease, sublease, sales
agreements, or any other type of agreement. The total cost will include
maintenance of the streets, landscaping, access control and public lighting.

In the case of land sold such fee shall be in American dollars per square meter
of land per month.

Such amounts will be updated every year in accordance with the CPI (Consumer
Price Index) Los Angeles- Riverside-Orange County.

B. Under no circumstances authorization will be given to use the parking area,
public streets, loading docks or trash containers area, as safekeeping or
warehousing of goods or hazardous residues.

C. Washing of any type of vehicles is forbidden in any place of the Industrial
Park, except when the occupant designates an specific area that shall be
approved by IAMSA. The area shall be protected by a barrier to avoid visibility
from the streets and shall contain sewers and oil filters as required for such
activity.

D. In the event of water installations located in green areas, such will be used
only for irrigation exclusively of such areas.

E. It shall be the obligation of each lessee to pay water bills corresponding to
the its building green areas.

F. Any damage caused due to any circumstance to any installation in the
Industrial Park by the company client, shall be repaired by the same as soon as
possible, on the contrary the management of the Industrial Park will take the
resolutions as considered necessary and will execute the same on the cost of the
company client.

G. Under no circumstances loading and unloading maneuvering in parking areas for
automobiles, domestic units and avenues of the Industrial park.

 

/s/ GHW 8/27/07

D-10



--------------------------------------------------------------------------------

9

 

H. it is strictly forbidden to take alcoholic beverages in public streets of the
industrial park, in the parking areas of the companies; exceptionally this shall
be allowed when there are special events and corporate festivities, which may
take place in the parking areas, provided such is notified in advance to the
Administration of the Industrial park for consideration and authorization.

I. In the event of need of the performance of safety drills of any nature, it
shall be notified 48 hours in advance to the security area of the Administration
of the Industrial park, and follow the procedures indicated for this purpose.

J. the company shall inform its employees any measures and procedures for safety
that rule the Industrial Park, as well as the new measures that are taken in
this area, which shall be notified by the Administration of the Industrial Park.

K. It is prohibited to discharge residual water into the storm drain that does
net comply with the limits established by the applicable Federal and State
Environmental Regulations.

L. The industrial park administration reserves the right to make periodic
inspections to the users with the sole intention to assure that environmental
and security aspects are being complied with.

 

VI. VIGILANCE COMMITTEE

IAMSA has organized a Vigilance Committee consisting of three members, one an
OCCUPANT of the Park and two representatives of IAMSA, with all vigilance
faculties regarding compliance with these Regulations, and to assure that the
installations of their establishments do not represent a nuisance to occupants,
or that cause deterioration to such property and to the Park installations.

 

/s/ GHW 8/27/07

D-11



--------------------------------------------------------------------------------

10

 

The Vigilance Committee will have the following functions and faculties;

 

  a) Supervise the exact compliance of the obligations established in these
Regulations.

 

  b) The Committee shall notify IAMSA of any deficiencies and violations to the
stipulations of these Regulations so as to allow IAMSA to take any measures as
necessary to impose any sanctions stipulated in Chapter VII and in such case to
make effective such sanctions.

 

  c) The faculties of the Committee will be exercised by any two members of the
Committee whoever they are.

 

  d) The Committee will notify the occupant with a copy to IAMSA any violations
to the Regulations or non compliance with the rules established in this
Regulations or in the lease Agreement executed between the parties. In the same
document, the occupant will be required to remedy any violation or non
compliance, in a period not less than three days or more than thirty, which term
will be defined by the committee taking in consideration the nature of the
violation and the measures that may be necessary to adopt to correct the same.

 

VII. SANCTIONS FOR VIOLATION TO THE OBLIGATIONS IN THESE REGULATIONS.

For the imposition of the sanctions the following procedure will be observed:

 

  1. If the occupant does not remedy the violation under the terms indicated in
the prior Chapter, it shall be notified to IAMSA, so that the latter imposes and
executes the sanctions that are applicable in accordance with the following
stipulations.

 

  2. The penalties or sanctions will vary depending on the nature of the action
or the omission of the occupant, as follows:

 

  a) For establishing without prior authorization from IAMSA, office buildings
related with or as support for activities

 

/s/ GHW 8/27/07

D-12



--------------------------------------------------------------------------------

11

 

 

generated in the Industrial Park and/or spaces for the consumption and sale of
food to the public, 30 minimum wages

 

  b) For prohibited uses of the building, as established in Chapter II, C, of
these Park Regulations, 50 minimum wages;

 

  c) For outdoor storage, garbage and trash, and allow street parking of
automobiles, as provided for in Chapter III, Section E, fractions 3, 4 and 7 of
these Park Regulations, allowing the parking of automobiles in the street, and
not obeying the stipulations established for the security area of the Industrial
Park, 50 minimum wages;

 

  d) For any non-compliance with the stipulations of Clause II of these
Regulations, with no specific sanction, 90 minimum wages.

 

  e) For non-compliance with the stipulations of Clause III of these
Regulations, with no specific sanction, 90 minimum wages.

 

  f) For non-compliance with the stipulations of Clause IV of these Regulations,
with no specific sanction, 90 minimum wages.

 

  3. In the event that the occupant notwithstanding requirement made and
sanctions and penalties imposed, does not remedy such non-compliance nor pays
the amount imposed for sanctions of any nature, with the term so given, IAMSA is
authorized to:

 

  i. Remedy the situation omitted by occupant, and charge the cost caused to
remedy the situation, as well as to impose a penalty for non complying, equal to
100 minimum wages independently of the sanction imposed prior to this.

 

  ii.

Execute any actions that may legally proceed to obtain reimbursement of expenses
that IAMSA may have incurred, as well as the amounts for, penalties

 

/s/ GHW 8/27/07

D-13



--------------------------------------------------------------------------------

12

 

 

due to noncompliance, including attorney’s expenses and fees due to such
actions.

 

  4. In the event of recurrence by occupant, the latter will abide the preceding
clauses and shall be applied an additional sanction of 180 minimum wages.
Independently of the above, if the penalized occupant does not act as required,
IAMSA shall reasonably proceed to remedy the non compliance and to make
effective the penalty imposed, in addition to any expenses incurred in such
repair. In the event of not covering the amounts due, IAMSA shall proceed to
demand such responsibility, if necessary, through judicial procedures, in which
case occupant will be obligated to pay attorney’s fees and any other expenses
generated.

 

  5. the penalties, sanctions fines and expenses incurred to remedy or repair
all those acts omitted or not taken care of by any occupant in default shall be
charged to the same through an invoice or fee invoice, as may be the case, and
it shall be the obligation of occupant to pay IAMSA within a period of five
calendar days following the date in which such notice for payment was made.

 

VIII. AMENDMENTS

This document will be amended eventually by the management of IAMSA together
with the Committee, in order to keep it updated, due to changes that with time
may become necessary.

The amendments will be delivered to occupants and he expressly agrees to submit
and act under the terms of these Regulations and its amendments, and to submit
to the determinations of the Committee for the benefit of its property, its
security and that of its employees and neighbors. Further, the occupant agrees
to

 

/s/ GHW 8/27/07

D-14



--------------------------------------------------------------------------------

13

 

perform in accordance with such rules in order to improve its installations and
maintain the value of its property.

 

INDUSTRIAS ASOCIADAS MAQUILADORAS, S. A. DE C. V.

/s/ Eudardo Mendoza Larios

By:   Eudardo Mendoza Larios

APPROVED AND EXPRESSLY

ACCEPTED:

/s/ Sergio Taglapietra Nassri

By:   Sergio Taglapietra Nassri Industrial Vallera de Mexicalo, S.A. de C.V.

 

/s/ GHW 8/27/07

D-15



--------------------------------------------------------------------------------

EXHIBIT “E”

GUARANTEE

[To Be Attached]

 

/s/ GHW 8/27/07



--------------------------------------------------------------------------------

EXHIBIT E

GUARANTY

The undersigned MASIMO Corporation, a Delaware corporation (hereinafter referred
to as “Guarantor”), in consideration for the lease of the premises described in
that certain lease (hereinafter referred to as “Lease”) with a commencement date
beginning Sept. 1, 2007, between Industrias Asociadas Maquiladoras S.A. DE C.V.,
a Mexican corporation, whose address is Km. 10.5 Carretera a San Luis R.C.,
Mexicali. B.C., México, as Landlord (hereinafter referred to as “Landlord”), and
Industrial Vallera de Mexicali S.A. DE C.V., a Mexican corporation, as Tenant
(hereinafter referred to as “Tenant”), does hereby covenant and agree as
follows:

 

A) MASIMO Corporation hereby unconditionally guarantees the full, faithful and
timely payment and performance by Tenant of all payments, covenants and other
obligations of Tenant under the terms of the Lease, including the payment of any
rent, or any other costs or charges (including those concerning the cost of
restoration in the event of any environmental damage or contamination of the
leased property), or in the performance of any other covenant and obligation of
Tenant under the Lease. On written demand of Landlord, the Guarantor shall fully
and promptly pay all rent, sums, costs and charges to be paid by Tenant under or
pursuant to the Lease, as well as any other obligation to be performed by Tenant
under or pursuant to the Lease. In addition, Guarantor shall on Landlord’s
written demand pay to Landlord any and all sums due to Landlord pursuant to the
Lease including all interest and late charges on past rent and past due
obligations of Tenant, reasonable costs advanced by Landlord, and all damages
and expenses (including reasonable attorneys’ fees and litigation costs) that
may arise in consequence of Tenant’s default.

 

B) The obligations of Guarantor hereunder are independent of the obligations of
Tenant. A separate action or actions may, at Landlord’s option, be brought and
prosecuted against the Guarantor, whether or not any action is first or
subsequently brought against Tenant, or whether or not Tenant is joined in any
such action. Guarantor may be joined in any action or proceeding commenced by
Landlord against Tenant arising out of, in connection with or based upon the
Lease. Guarantor waives any right to require Landlord to proceed against Tenant
or pursue any other remedy in Landlord’s power whatsoever, any right to complain
of delay in the enforcement of Landlord and/or prior action by Landlord of any
nature whatsoever against Tenant, or otherwise. Guarantor hereby expressly
waives all defenses which might constitute a legal or equitable discharge of a
surety or obligor, and acknowledges that its obligations under this guaranty are
not subject to any reduction, limitation, impairment, discharge or termination
for any reason (other than indefeasible payment and performance in full of all
rents and other payments due and payable by the Lessee under the Lease).

 

C) This Guaranty shall remain and continue in full force and effect and shall
not be discharged in whole or in part notwithstanding (whether prior or
subsequent to the execution hereof) any alteration, renewal, extension,
modification, amendment or assignment of or subletting permitted under the
Lease. The undersigned hereby waives notices of any of the foregoing, and agrees
that the liability of the undersigned hereunder shall be based upon the
obligations of Tenant set forth in the Lease as the same may be altered,
renewed, extended, modified, amended or assigned. For the purpose of this
Guaranty and the obligations and liabilities of the undersigned hereunder,
“Tenant” shall be deemed to include any and all assignees, subtenants,
permittees or others directly or indirectly operating or conducting a business
in or from the Premises, as fully as if any of the same were the named Tenant
under the Lease.

 

D)

The undersigned’s obligations hereunder shall remain fully binding although
Landlord may have waived one or more defaults by Tenant, extended the time of
performance by Tenant

 

/s/ GHW 8/27/07

E-1



--------------------------------------------------------------------------------

 

or released, returned or misapplied other collateral at any time given as
security for Tenant’s obligations.

 

E) This Guaranty shall remain in full force and effect notwithstanding the
institution by or against Tenant of bankruptcy, reorganization, readjustment,
receivership, or insolvency proceedings of any nature, or the disaffirmance of
the Lease in any such proceedings or otherwise.

 

F) Neuter should also refer, where applicable, to the feminine gender and the
masculine gender; and the singular reference shall also include the plural or
any ward id the context so requires.

 

G) This Guaranty shall be applicable to, binding upon and inure to the benefit
of the heirs, executors, administrators, representatives, successors and assigns
of Landlord and the undersigned. Landlord may, without notice, assign this
Guaranty in whole or in part in connection with Landlord’s assignment of its
interest under the Lease.

 

H) In the event that Landlord should institute any suit against the undersigned
for violation of or to enforce any the covenants or conditions of this Guaranty
or to enforce any right of Landlord hereunder, or should the undersigned
institute any suit against Landlord arising out of or in connection with this
Guaranty, or should either party institute a suit against the other for a
declaration of rights hereunder, or should either party intervene in any suit in
which the other is a party to enforce or protect its interest or rights
hereunder, the prevailing party in any such suit shall be entitled to the fees
of its attorney (s) in the reasonable amount thereof, to be determined by the
court and taxed as a part of the costs therein.

 

I) The execution of this Guaranty prior to execution of the Lease shall not
invalidate this Guaranty or lessen the obligations of Guarantor (s) hereunder.

 

J) This Guaranty is made pursuant to, and shall be interpreted and applied in
accordance with, the Laws of the State of California, and Guarantor stipulates
to submit any and all disputes which may arise under the Lease to the
jurisdiction of California courts.

IN THE WITNESS WHEREOF, the undersigned hereby signs and authorizes this
Guaranty this 1 day of Sept. 2007.

Guarantor.

 

/s/ Gary Waite                    8/27/07

Mr. Gary Waite Vice President MASIMO Corporation WITNESSES

 

 

/s/ GHW 8/27/07

E-2